Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-9 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of Claim 1 reading: “wherein: the discrete regions of the binder layer formed as teeth are formed with a ductile region bonded to the backing strip, a crown region and an intermediate region of thermal material disposed between the ductile region and the crown region so as to have the intermediate region absorb thermal expansion and contraction, the ductile region being completely separated from the crown region by the intermediate region of thermal material, and the ductile region, the crown region and the intermediate region each having a different material composition from the other regions” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  The specification does not appear to disclose what materials each of the different regions are comprised of.  Thus, it is not clear whether the different regions actually comprise different materials.  All materials in the mechanical arts are known to have some thermal property.  Thus all materials are able to absorb different temperatures.  Thus it does not appear that one material having thermal properties infers the material having different materials.  Also, it is disclosed in par 0009 that “The abrasive particles 26 may be cubic boron nitride, diamond or tungsten carbide or another super abrasive material”.  However, it is also disclosed in par 0023 may be bound to the backing strip, and may be incorporated in the ductile root (par 0033) and that the abrasive particles may be incorporated in the intermediate region (par 0036) and that the abrasive particles may be exposed at the edge 34 of the teeth (e.g. the crown region).  Thus, all three regions are disclosed as potentially including the abrasive particles.  Thus, the present disclosure as originally filed does not explicitly disclose that the regions have different materials form each other, and there is not evidence of record that the various regions must implicitly have different materials (e.g., merely because the intermediate region is “of thermal material” does not prohibit the crown region from being the same material).   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 1, reading: “an intermediate region of thermal material disposed between the ductile region and the crown region so as to have the intermediate region absorb thermal expansion and contraction” is indefinite.  As noted above, the specification does not specify what the thermal materials are which make up the intermediate region.  Also, most or all known materials have thermal properties and are able to absorb thermal expansion and contraction.  Thus, it is not clear what the metes and bounds of the intermediate region of thermal material are.
Examiner welcomes an interview with Applicant to discuss these rejections with regard to the materials disclosed and what is needed to ensure clarity of the record with regard to new matter and indefiniteness.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 11-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5249485, Hayden in view of USPGPUB 20160121413, Ly.
Regarding Claim 1 Hayden discloses a bandsaw blade (col. 3 lines 10-20) having a backing strip (band 10); teeth (teeth between gullets 11) along an edge of the backing strip (fig 1); and 
wherein: the teeth are formed with a ductile region bonded to the backing strip (col. 3 lines 18-23, ductile region within part 16 which is distinct from the thermal region within part 16), a crown region (13) and an intermediate region of thermal material disposed between the ductile region and the crown region (col. 3 lines 18-23, thermal region within part 16 which is distinct from the ductile region within part 16) so as to have the intermediate region absorb thermal expansion and contraction (since thermal materials, and most known materials are able to absorb such thermal expansion) the ductile region being completely separated from the crown region by the intermediate region of thermal material (since it is disclosed that the ductile and thermal regions may be distinct layers of different composition, ductility and melting point), and the ductile region, the crown region and the intermediate region each having a different material composition from the other regions (since the tips/crowns 13 are made of tungsten carbide and since the different distinct regions of the part 16 of col. 3, lines 19-21 are of different ductility and melting point and composition).
Hayden lacks binding material forming a binder layer, with discrete regions of the binder layer formed as the teeth and abrasive particles bound to the teeth by the binder layer, where per Claim 2, the binding material including a ductile braze material, where per Claim 3, the ductile braze material is in combination with a binder material, where per Claim 4, the ductile braze material attached to the crown region, where per Claim 6, the abrasive particles are bound by the intermediate region, where per Claim 11, the abrasive particles comprise a mixture of abrasive particles of different materials, where per Claim 12, the abrasive particles are coated by a physical vapour deposition or chemical vapour deposition technique, where per Claim 15 the abrasive particles are coated with a material which promotes wetting of the abrasive particles by the binding material, where per Claim 16, the backing strip is steel.
Ly discloses a tool blade (fig. 2, abrasive wire 3, par 0107), formed by forming a binder layer, with discrete regions of the binder layer formed as the teeth and abrasive particles bound to the teeth by the binder layer (par 0020-0025), comprising: a backing strip (fig. 2, 4); binding material forming a binder layer (layers 10 and 12), with discrete regions of binder layer formed as teeth along an edge of the backing strip (raised portions of binder layer which surround particles 6); where the layer includes abrasive particles (6, par 0107) bound to the binder layer (par 0107), whereby includes per Claim 2, the binding material including a ductile braze material (region 10, par 0108 of Ly), were per Claim 3, the ductile braze material is in combination with a binder material (par 0107 and 0108 of Ly), per Claim 4 , ductile braze material (10) is in the region of the binding layer which is bonded to the backing strip to provide a stress resistant bond with the backing strip (fig 2, par 0107-0108 of Ly), per Claim 6, the abrasive particles are bound by the intermediate region (since the film is adhered to the abrasive particles 6 of Ly), per Claim 11, the abrasive particles comprise a mixture of abrasive particles of different materials (par 0039), per Claim 12, the abrasive particles are cubic boron nitride, diamond or tungsten carbide (per par. 0038 of Ly), where per claim 13, the abrasive particles are coated to promote binding with the binding layer (par 0110 of Ly), per Claim 14, the abrasive particles are coated by a physical vapour deposition or chemical vapour deposition technique (par 0048 of Ly), per claim 15, the abrasive particles of Ly are coated with a material (titanium is disclosed to be one of the materials used to coat the particles, par 0040) which promotes wetting of the abrasive particles by the binding material (as evidenced by Ly, col. 2 lines 10-20) and per claim 16, the backing strip is steel (par 0023 of Ly),,  in order to have the cutting portions thereof comprise better hardness (par 0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayden by including a step of applying an over coating of abrasive particles in the form of binding materials to the teeth of Hayden, where by per Claim 2, the binding material including a ductile braze material, where per Claim 3, the ductile braze material is in combination with a binder material, where per Claim 4, the ductile braze material is in the region of the binding layer which is bonded to the backing strip to provide a stress resistant bond with the backing strip, where per Claim 6, the abrasive particles are bound by the intermediate region (by the region including the particles), where per Claim 11, the abrasive particles comprise a mixture of abrasive particles of different materials, where per Claim 12, the abrasive particles are coated by a physical vapour deposition or chemical vapour deposition technique, where per Claim 15 the abrasive particles are coated with a material which promotes wetting of the abrasive particles by the binding material, where per Claim 16, the backing strip is steel,   and thus having abrasive particles bound to the binder layer in order to have the cutting portions thereof comprise better hardness as taught via Ly.
With regard to claim 4, the ductile braze material of modified Hayden in the ductile region is operatively attached to the crown region (via the connection with the distinct regions of part 16). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hayden in view of Ly and further in view of USPGPUB 20200123664, Czettel et al., hereafter Czettel.
Regarding Claim 5, the Hayden apparatus modified by Ly discloses all the limitations of Claim 2 as discussed above. 
Modified Hayden lacks the apparatus having the abrasive particles bound by the ductile braze material.
Czettel discloses a coated tool, like the coated tool apparatus of Ly and of the present invention, and discloses that in such an assembly it is known and beneficial to have a ductile braze material that is formed with “hard material particles” and is thus bound by the abrasive particles (i.e. abrasive particles) (par 0003) in order to have improved layer adhesion of the material on the tool, par 0009.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayden by having the abrasive particles be bound by the ductile braze material in order to have improved layer adhesion of the material on the tool as taught by Czettel.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hayden in view of Ly and further in view of USPGPUB 20140000579, to Vaneecke et al., hereafter referred to as Vaneecke.
Regarding Claim 8, the Hayden tool as modified by Ly discloses all the limitations of Claim 1 as discussed above. 
Modified Hayden lacks the apparatus having the binding material including per Claim 8 the material being a nickel braze.
Vaneecke discloses a sawing bead, like the coated cutting tool of Hayden and of the present invention, and discloses that in such an assembly it is known and beneficial to include a binding material for forming the teeth of a tool and which binding materials include braze material (par 0069 discloses that the binding material of Vaneecke is a braze material made of nickel and nickel is a hard braze materials), in order to allow the coated device to have a balance between wear resistance/abrasiveness (par. 0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayden by having the binding material include a nickel braze material in order to allow the coated device to have a balance between wear resistance/abrasiveness as taught by Vaneecke.
Regarding Claim 9, the hard braze material (of Hayden as modified by Ly and modified by Vaneecke) is in the region of the binding layer which is exposed during use of the blade, and which includes abrasive particles (since the binder layer in Hayden as modified by Ly is what is exposed during use of the blade, since the coating is applied to the outside of the teeth of Hayden as modified with Ly).

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/28/22, with respect to Claims 1-9 and 11-17 have been fully considered and are persuasive.  As a preliminary matter, claims 7, 10, and 17 have been cancelled, rendering any rejections thereof moot.  
With regard to the previously filed 35 USC 112(b) rejections Applicant has amended the claims in accordance with Examiner’s recommendations cited in the previous action. These changes have rendered the 35 USC 112(b) rejections moot. The 35 USC 112 and prior art rejections of claims 1-6, 8-9, and 11-16 have been withdrawn.   However, new 35 USC 112(b) rejections are entered. Examiner welcomes an interview with Applicant to discuss these rejections with regard to the materials disclosed and what is needed to ensure clarity of the record with regard to new matter and indefiniteness.  
With regard to the prior art rejections, in the previous Action Examiner cited to Werz as having three regions, which regions comprised the claimed properties, even though the regions were made of the same material.  For example, Examiner had argued that a region may be ductile and may be absorb heat.  In accordance with this proposition, Applicant has amended the claims to further clarify that the regions each are discreet and comprise differing materials from one another.  As such, the prior art rejections in view of the previously cited art are moot.  However, a new rejection is made in view of Hayden.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPGPUB 20030126800, Seth, discloses a Mixed Powder Deposition Of Components For Wear, Erosion And Abrasion Resistant Applications, for use in a turbine engine blade and discloses that such a turbine can include a root layer 10 having ductile features (par 0031), while an intermediate layer 14 may be made of hard particles (and thus have temperature absorbing properties, since all hard particles have this), and a crown layer 18 having hard particles thereon.  Similarly, US6298762, LaRue, discloses a saw blade which has discreet parts which each include root regions 110 made of a hard material (which could arguably be ductile), and intermediate regions 120 (of undisclosed material, which could be argued to have thermal absorbing parts) and crown regions 320 being carbide teeth that are brazed.  Also each of US 20130032129, 20040112359, 9278429, 9221154, 9186816, 20020100469, 3089945, 3063310 and 2589357 disclose state of the art layered tooth blades, but each lack elements disclosed in the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 272-3818.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

/EVAN H MACFARLANE/Examiner, Art Unit 3724